DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/10/2022, 3/18/2022 and 5/10/2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claim is indefinite in that the claim requires a cleaning step, which would remove at least some of the surface oxide on the aluminum product and would thereby constitute a surface oxide treating step and render the claim inconsistent with the requirements of claim 1, from which this claim depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 11-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050120 to Bryant et al (Bryant et al) in view of US 6,167,609 to Marinelli et al (Marinelli et al).  With respect to claims 1, 11, 14 and 20, Bryant et al teaches a method of preparing an aluminum alloy product (aluminum sheet, see paragraph [0001] for example) including induction heating of the aluminum alloy product (see claim 1 and 8 for example), where the induction heated aluminum alloy product may be quenched or cooled if desired, but does not specifically teach any further processing or preparing steps for the product. Marinelli et al teaches the further processing of an aluminum alloy product (a strip or sheet (10)) which is to be joined (see col. 1, lines 50-55 for example) where after the aluminum alloy product is heat treated in a manner recited by Bryant et al the aluminum alloy product is contacted with an organic acid containing phosphorus (see claim 5 for example) in order to improve bonding, where the organic acid meets both the deoxidizing agent limitation of instant claim 1 and the “functionalization solution” limitation of instant claims 11 and 14. Alternatively, the initial acidic cleaning step of Marinelli with an acidic solution to dissolve magnesium oxide can also be considered the deoxidzing step required by the instant claims in that oxide is removed. Because the process of Marinelli et al specifically requires an aluminum alloy product as produced by the process of Bryant et al, motivation to employ the aluminum alloy product of Bryant et al in the process recited by Marinelli et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2 and 12, Bryant et al teaches induction heating for annealing the aluminum alloy product (see claim 1 for example).
With respect to claims 3-5 and 13, the processes of either of Bryant et al and Marinelli et al do not require either etching or cleaning the aluminum product, but recite these steps as merely optional.
With respect to claims 6, 15 and 16, Marinelli et al teaches bonding the aluminum alloy product. (see claim 1 for example).

Allowable Subject Matter
Claims 7-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited or applied prior art show or fairly suggest the joining and bonding parameters  recited in the above claims resulting from the instantly claimed process.

Response to Arguments
Applicant's arguments filed on 3/10/2022 have been fully considered but they are not fully persuasive. Applicant’s argument that Marinelli requires a surface cleaning step which involves removing a portion of the surface oxide on the aluminum alloy product is noted. However as stated above in view of the lack of any recitation of the actual type or method of “contacting at least a portion of the aluminum alloy product with a deoxidizing agent” and in light of the fact that the acid treatment of Marinelli removed oxides and can be considered a deoxidizing step with a deoxidizing agent, the acid cleaning meets the requirements of the instant claims in this respect. Further in light of the recitation of instant claim 5, where a surface cleaning is required between the steps a) and b), where such a cleaning would also remove some amount of surface oxide, then in this light, the acid cleaning of Marinelli would be no more than that required by instant claim 5. It is also noted however, that a more clear recitation of the actual deoxidizing agent or functionalization solution employed in the instant claims, where such agent(s) or solution(s) are not those shown or obvious in light of the teachings of Marinelli, would overcome the instant rejections.
Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk